Order entered October 19, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00950-CV

                     IN THE INTEREST OF H.S., A MINOR CHILD

                     On Appeal from the 302nd Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DF-13-22239-U

                                         ORDER
       The Court has before it appellee the State of Texas’s October 14, 2016, First Motion to

Extend Time to File Brief. We GRANT the motion. Appellee’s brief is to be file on or before

October 21, 2016.


                                                    /s/   MOLLY FRANCIS
                                                          JUSTICE